Citation Nr: 0738356	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  03-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased disability rating for 
service-connected olecranon bursitis of the left elbow 
(status-post excision of exostosis), currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1958 to April 
1960.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision 
that declined to reopen the veteran's claim for service 
connection for hypertension, and denied a compensable 
disability evaluation for the veteran's olecranon bursitis of 
the left elbow.  In March 2005, the veteran testified during 
a videoconference hearing before a former Veterans Law Judge.

In May 2005, the Board reopened the veteran's claim for 
service connection for hypertension, and remanded each of the 
matters on appeal for additional development.  In September 
2006, the Board denied service connection for hypertension 
and denied a disability evaluation in excess of 10 percent 
for the veteran's olecranon bursitis of the left elbow.

The veteran appealed the September 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2007 Joint Motion, the parties moved to vacate the 
Board decision and remand the case to the Board.  The Court 
granted the motion.  Thereafter, the case was returned to the 
Board.

In November 2007, the Board duly notified the veteran that 
the Board no longer employed the Veterans Law Judge that 
conducted the March 2005 Board hearing and that he had the 
right to another Board hearing.  Later that same month, the 
veteran indicated that he did not want an additional hearing.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2007) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has reported that 
he is unemployed, has submitted evidence of medical 
disability, and is claiming the maximum rating.  His inferred 
claim for a TDIU is referred to the RO for initial 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

Hypertension 

The veteran contends that service connection for hypertension 
is warranted on the basis that his blood pressure readings 
were elevated during service, and that he continued to have 
elevated blood pressure readings following his service 
discharge.

Medical records document hypertension in 1982.  Service 
medical records show an elevated blood pressure reading in 
November 1959 during a surgical procedure, and again in April 
1960 at the time of the veteran's separation examination.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The July 2007 Joint Motion found the Board decision to be 
deficient because it placed great weight on the report of a 
May 2005 examination, in which the examiner opined that the 
veteran's hypertension was secondary to his non-service 
connected diabetes mellitus.  Records show that the veteran's 
hypertension predated his diabetes mellitus by more than two 
decades.  

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current hypertension that either had its onset during service 
or is related to his active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2007).  

Olecranon Bursitis of the Left Elbow 

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West,  11 Vet. 
App. 268, 271 (1998).   

In May 2005, the Board remanded this matter to arrange for 
the veteran to undergo a VA orthopedic examination to obtain 
medical information needed to resolve the claim on appeal.  
The examiner listed a few clinical findings, but not all of 
the information needed to evaluate the veteran's disability.  
Although the veteran has reported swelling, pain, and 
tenderness in the area of the olecranon of the left elbow, 
there is no indication as to the frequency and severity of 
any flare-ups and of functional loss or impairment during 
such flare-ups.

VA regulations provide that "if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2007); see 38 C.F.R. 
§ 19.9 (2007).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a 'thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Under the circumstances, Stegall requires that this matter be 
remanded for compliance with the prior remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
hypertension and for olecranon bursitis 
of the left elbow, since June 2005.  
After securing the necessary release, 
obtain these records.
 
2.  Afford the veteran an appropriate VA 
examination to determine the etiology of 
any current hypertension.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner designated to examine the 
veteran. 

The examiner should opine as to whether 
it is at least as likely as not 
(50 percent probability or more) that any 
current hypertension had its onset in 
service or is otherwise the result of 
disease or injury during service, to 
specifically include elevated blood 
pressure readings noted in November 1959 
and April 1960.  

The examiner should provide a rationale 
for the opinions.

3.  Afford the veteran an appropriate VA 
examination for evaluation of his 
service-connected olecranon bursitis of 
the left elbow.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to the 
examiner designated to examine the 
veteran, and the report of the 
examination should note review of the 
claims folder.  

The examiner should specifically report 
the ranges of motion of the left elbow.  

The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
elbow.  If pain on motion is present, the 
examiner should indicate at which point 
pain begins.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any 
other symptoms noted during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

The examiner should comment on the 
severity and extent, if any, of loss of 
bone substance and of deformity of the 
veteran's left elbow. 

The examiner should also identify all 
current residuals of olecranon bursitis 
of the left elbow, status-post excision 
of exostosis, including neurological 
deficits.  If any residuals are 
identified, the examiner should indicate 
whether each such residual or impairment 
constitutes a distinct disability capable 
of being separately evaluated.  

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

4.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a dated copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

5.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate each of the claims 
on appeal.  The claim for an increased 
disability rating should take into 
consideration all applicable criteria for 
evaluating the veteran's olecranon 
bursitis of the left elbow, as well as 
provisions of 38 C.F.R. § 3.321(b)(1) for 
an extraschedular rating.  If the 
benefits sought on appeal remain denied, 
the RO or AMC must furnish a supplemental 
statement of the case (SSOC) that 
includes citation to all additional legal 
authority considered, before the claims 
file is returned to the Board, if 
otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



